Citation Nr: 0517391	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  02-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.  

3.  Entitlement to service connection for a psychiatric 
disorder.  

4.  Entitlement to service connection for gastritis.  

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left ankle sprain.  


REPRESENTATION

Veteran represented by:	Barbara Scott Girard, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to April 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  In July 2000 the RO determined that service connection 
was not warranted for diabetes mellitus.  The veteran was 
notified of his procedural appellate rights by a July 2000 
letter; however, he did not perfect an appeal as to this 
claim as he did not submit a substantive appeal following the 
issuance of a statement of the case.  

2.  Evidence submitted since the July 2000 rating decision 
was not previously submitted, but it is not related to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for diabetes mellitus, and 
it does not raise a reasonable possibility of substantiating 
the claim.  

3.  In January 2002 the RO determined that service connection 
was not warranted for a skin disorder, classified as tinea 
versicolor.  The veteran was notified of his procedural 
appellate rights by a January 2002 letter, but he did not 
appeal the decision.  

4.  Evidence submitted since the January 2002 rating decision 
was not previously submitted, but it is not related to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a skin disorder, now 
classified as urticaria, and it does not raise a reasonable 
possibility of substantiating the claim.  

5.  A chronic psychiatric disorder was not present in service 
or until many years thereafter, and is not related to any 
incident during service.  

6.  Gastritis was not present in service or until many years 
thereafter, and is not related to any incident during 
service.  This disorder is not currently demonstrated. 

7.  Residuals of a left ankle sprain include no more than 
moderate limitation of motion with moderate pain; he is 
sensitive to palpation about the medial and lateral malleolus 
and on the dorsum of the foot.  There is no local heat and no 
swelling.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for diabetes mellitus has 
not been received.  38 U.S.C.A. §§ 5102, 5102A, 5103, 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2004).  

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a skin disorder has not 
been received.  38 U.S.C.A. §§ 5102, 5102A, 5103, 5104, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2004).  

3.  A chronic psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

4.  Gastritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).  

5.  The criteria for a rating in excess of 10 percent for 
residuals of a left ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 
(DC) 5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

As to the issues of whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for diabetes mellitus and a skin disorder, the 
discussion in the September 2004 rating decision and January 
2005 statement of the case (SOC) informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Additionally, the Board notes that a 
VCAA letter was sent to the veteran in May 2004, prior to the 
denial of these claims.  Moreover, the SOC specifically 
advised him as to what evidence the RO had in its possession 
and what evidence was still needed.  Specifically, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met as 
to these issues.  

As to the issues of entitlement to service connection for a 
psychiatric disorder and for gastritis, the RO provided the 
veteran with a copy of the July 2000 rating decision which, 
in part, denied service connection for these conditions.  He 
was also provided with a VCAA letter in April 2001, a SOC in 
December 2001, and numerous supplemental statements of the 
case (SSOCs) which discussed the pertinent evidence, and the 
laws and regulations related to these claims.  As to the 
claims of a psychiatric disorder and gastritis, he was 
provided with another VCAA letter in December 2003.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on these claims.  As to the left ankle, the 
veteran was provided a copy of the December 2002 rating 
decision in which service connection was granted, a SOC in 
July 2003, a VCAA letter in December 2003, and a SSOC in 
March 2004.  These documents essentially notified the veteran 
of the evidence needed to prevail on his claim for an 
increased rating.  Specifically, the VCAA letters gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In light of the foregoing, the Board finds that the rating 
decisions, SOC, SSOCs, and VCAA notice letters complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As to the issues of entitlement to service 
connection for a psychiatric disorder and gastritis, and for 
an increased rating for left ankle sprain residuals, the 
rating decisions denying the claims were prior to the veteran 
receiving notice regarding what information and evidence was 
needed to substantiate his claims on appeal, and 
clarification as to what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While VCAA notice 
was not provided to the veteran prior to the first AOJ 
adjudication of these claims, the subsequent VA letters 
corrected any procedural errors, and the content of the 
notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

As to all claims before the Board, VA also must make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claims for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, post service private and VA treatment records, and 
the transcript of personal hearing.  The Board finds that 
there are no additional medical records necessary to proceed 
to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

As discussed below, there is no evidence suggesting that the 
veteran has diabetes mellitus, a skin disorder, a psychiatric 
disorder, or gastritis of service origin.  With respect to 
the left ankle, the veteran was provided VA examination in 
May 2003 and medical records pertaining to treatment were 
obtained and considered.  Under these circumstances, the 
VCAA's duty to assist doctrine does not require that the 
veteran be afforded additional medical examinations.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection and for an increased rating; were notified 
of the respective responsibilities of VA and himself as it 
pertained to who was responsible for obtaining such evidence; 
and also were notified to submit all relevant evidence he had 
to the RO.  Additionally, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues of service connection and 
for an increased rating is required to comply with the duty 
to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

New and Material

A review of the record reflects that the veteran's claim of 
service connection for diabetes mellitus was initially denied 
in July 2000, on the basis that the service records were 
negative for treatment or diagnosis of this condition, and 
because it was not diagnosed until many years after service 
separation.  The evidence included a VA examination regarding 
this disorder from 1999.  The veteran was notified of this 
decision in July 2000 and with information as to his 
procedural and appellate rights.  He did not perfect an 
appeal as to this decision and the decision became final.  
Similarly, his claim for service connection for a skin 
disorder was initially denied in January 2002 on the basis 
that the service medical records were negative for this 
condition, and because it was not diagnosed until many years 
after service separation.  The veteran was notified of this 
decision in January 2002 and with information as to his 
procedural and appellate rights.  He did not perfect an 
appeal as to this decision and the decision became final.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed to reopen these claims in April 2004, the Board has 
considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Here, the Board notes that the RO did not reopen the 
veteran's claim for service connection for diabetes mellitus 
or for a skin disorder.  The Board agrees.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Diabetes Mellitus

The evidence considered at the time of the 2000 denial of 
service connection for diabetes mellitus included the 
veteran's claim, his service medical records, and post 
service private and VA treatment records dated from 1990 
through 1999.  

The evidence associated with the claims file subsequent to 
the RO's 2000 decision includes additional private records 
dated from July 1976, the 1990s and 2000.  VA treatment 
records dated from 1976 through 2003 were added as were 
additional statements made by the veteran in support of his 
claim.  

The veteran reiterated his contention that service connection 
was warranted for diabetes mellitus as indicated by the fact 
that he was diagnosed with pancreatitis in 1976.  His 
statement is not considered new or material as this 
contention was considered at the time of the previous denial 
in 2000.  

The treatment records added to the record since 2000 show 
that the veteran was indeed diagnosed with pancreatitis in 
1976.  It is noted, however, that the VA examiner considered 
that the veteran was diagnosed with this condition at the 
time of the exam in 1999, and this examination report was 
considered at the time of the initial denial.  While the 
examiner opined that the veteran's diabetes mellitus might be 
secondary to his pancreatitis, the Board notes that the 
record does not reflect that the veteran was diagnosed with 
pancreatitis or diabetes mellitus during service or within 
the one year presumptive period thereafter.  Thus, service 
connection is not warranted for diabetes mellitus as this 
condition was not shown during service or within the one year 
presumptive period thereafter.  Nor was the condition that 
might have resulted in his diabetes mellitus (pancreatitis) 
shown until over a year after service separation.  

Specifically, the veteran was separated from service in April 
1975 and private and VA records reflect that his pancreatitis 
symptoms began 2-3 weeks before hospitalization in July 1976 
indicating that no symptoms were demonstrated during service 
or within the one year presumptive period thereafter.  While 
the 1976 medical records were not previously of record and 
may be considered new, they are not material to the issue at 
hand.  They are cumulative of prior records which reflect 
that the veteran was not diagnosed with diabetes mellitus 
during service or within the one year presumptive period 
thereafter.  Nor, was his pancreatitis, which is thought to 
have resulted in diabetes mellitus, shown until over one year 
after service.  The evidence of record at the time of the 
initial denial in 2000 and again in September 2004 simply 
does not overcome the fact that neither diabetes (nor 
pancreatitis) were diagnosed until over one year after 
service separation.  Moreover, records in the claims file 
reflect that diabetes was initially diagnosed in 1989.  (See 
the statement by J. L., M.D., dated in November 1998.)  
Additionally, the evidence of record does not include a nexus 
opinion that associates current diabetes mellitus to military 
service.  It is the Board's conclusion that the evidence 
submitted since July 2000 is not relevant or probative and 
does not raise a reasonable possibility of substantiating the 
claim.  Thus, the claim is not reopened.  

A Skin Disorder

The evidence considered at the time of the 2002 denial of 
service connection for a skin disorder included the veteran's 
claim, his service medical records, and post service private 
and VA treatment records dated from 1976 through 2000.  

The evidence associated with the claims file subsequent to 
the RO's 2002 decision includes additional VA records dated 
from 1999 through 2003.  Also added was an additional 
statement by the veteran in May 2004 in which he asserted 
that his skin disorder was the result of inservice exposure 
to a gas in a gas chamber.  He recalled that his skin burned 
for days.  This statement is new in that it was not contended 
at the time of the previous denial of the claim in January 
2002.  Also added to the records were additional service 
personnel records.  These were submitted in December 2004.  
These documents are also considered as new evidence as they 
were not included in the claims file at the time of the 
previous denial.  

The treatment records added to the record show treatment for 
various conditions, to include continued treatment for tinea 
versicolor.  It is noted, however, that the VA examiner 
considered that the veteran was diagnosed with this condition 
at the time of the previous denial.  It was noted, however, 
that no skin disorder was noted during service or for many 
years thereafter.  This fact remains true as the records 
submitted since the 2002 denial simply reflect continued 
treatment many years after service for a skin problem.  They 
do not reflect that his skin problems began during service.  

A review of the service personnel records submitted does not 
reflect gas chamber training although it is acknowledged that 
those on active duty are often exposed to tear gas training.  
Even if the veteran was exposed to inservice gases, the Board 
notes that he did not complain of inservice skin problems, 
and no continuity of treatment for such is indicated in the 
claims file.  It was many years after service before 
treatment for tinea versicolor was noted (on a VA records 
dated in 1991).  These is no medical opinion of record which 
attributes the veteran's post service skin problem to his 
military service from many years earlier.  Thus, service 
connection continues to be denied in that this condition is 
not shown to be of service origin.  Thus, while the veteran's 
contention that his skin problem is the result of inservice 
exposure to gases is considered new evidence, it is not 
considered to be material.  It is not related to an 
unestablished fact necessary to substantiate the claim.  Nor 
does it raise a reasonable possibility of substantiating the 
claim.  Similarly, while the personnel records are considered 
new evidence, they are not material, for the same reasons.  
Simply put, they do not show that the veteran's skin disorder 
was the result of any inservice incident, nor do they show 
the presence of a skin disorder during service or for many 
years thereafter.  

The records added since 2002 are cumulative of prior records 
which reflect that the veteran was not diagnosed with a skin 
disorder during service or for many years thereafter.  The 
evidence of record at the time of the initial denial in 2002 
and again in September 2004 simply does not overcome the fact 
that a skin disorder was not diagnosed until many years after 
service separation.  Moreover, these records do not include a 
nexus to associate current skin problems to military service.  
The evidence submitted since January 2002 is not relevant or 
probative and does not raise a reasonable possibility of 
substantiating the claim.  Thus, the claim is not reopened.  

Service Connection

The veteran and his wife provided testimony in support of his 
claims for service connection for a psychiatric disorder and 
for gastritis in 2002.  Essentially, it was asserted that he 
was seen for stomach problems during service, but did not 
seek inservice treatment.  He said that he was hospitalized 
in 1976 for stomach problems.  He also reported inservice 
psychiatric problems and indicated that he was released early 
due to these problems.  His wife submitted a statement in 
2003 in which she recalled that the veteran had stomach 
problems during service and thereafter.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

As to the claims of service connection for a psychiatric 
disorder and for gastritis, it is noted that the service 
medical records are negative for mental illness or gastritis.  
These documents do reflect that the veteran received an early 
release from service due to poor performance.  They do not 
reflect, however, that a mental disorder was diagnosed.  Post 
service records include various psychiatric diagnoses.  In 
1993, VA saw the veteran when he was complaining of stress.  
He was ultimately diagnosed with attention deficit disorder 
on one occasion in 2000, but, most often, he was reported to 
have anxiety or generalized anxiety disorder upon records 
dated in 2000 and 2002.  

Post service treatment records show a diagnosis of 
pancreatitis in 1976.  A private physician reported in 
February 1993 that he saw the veteran in 1989 for epigastric 
discomfort and abdominal tenderness.  Medications were 
started and the veteran's condition improved.  A VA 
examination in 1999 reported a history of gastritis.  At that 
time, the veteran reported treatment in the late 1970s for 
this condition and reported a recurrence in 1989.  He had had 
no further gastrointestinal complaints since that time and 
was not taking any medication at the current time.  
Subsequently dated private and VA records mention gastritis 
only by history.  For example, see the VA examination report 
dated in September 2000.  

After reviewing all of the evidence, the Board finds that the 
veteran's current psychiatric disorder was not present until 
many years after service, and is not etiologically or 
causally related to active duty service or any incident 
therein.  

The service records are negative for diagnosis of a mental 
condition.  Moreover, no post service psychiatric diagnosis 
was made until many years after service, and his variously 
diagnosed psychiatric condition, deficit disorder and anxiety 
disorder, have not been related to his military service by 
medical personnel.  

To the extent that the veteran and his wife have offered 
their own theories that his psychiatric condition is related 
to service, their mere contentions, no matter how well 
meaning, will not support his claim.  The veteran and his 
wife are competent as lay people to report on that which they 
have personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, there is no evidence of record 
that the veteran or his wife has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

There simply is nothing in the record to suggest that a 
psychiatric disorder was diagnosed until many years after 
service.  While the veteran asserts that his early release 
was due to psychiatric problems, it is noted that there is no 
continuity of record of treatment after service for 
psychiatric problems for many years.  There is no objective 
evidence of record that suggests that the veteran had a 
psychiatric disorder until many years after service.  

As to the claim of service connection for gastritis, the 
Board notes that a review of the record does not show that 
the veteran currently has this condition.  The veteran 
reported in 1999 that he had last had this condition in 1989 
and subsequent records mention gastritis only be history.  
Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current gastritis, the claim must be denied.

Even if the veteran did have gastritis, there is still no 
competent medical evidence which causally relates this 
condition to service, as the service medical records are 
negative for treatment of this condition.  He was seen after 
service for other conditions, but gastritis was not initially 
noted until many years after service, and no medical 
personnel has associated this condition to any incident of 
service.  Inasmuch as the evidence on file does not tend to 
show that the veteran has current gastritis which may be 
associated with service, the Board must conclude that no 
additional development, to include additional medical 
examination or medical opinion, is reasonable based upon the 
facts of this case.  See § 3 of the VCAA (codified as amended 
at 38 U.S.C. § 5103A(d)); Hickson v. West, 12 Vet. App. 247, 
253 (1999),Pond v. West, 12 Vet. App. 341, 346 (1999).  
Consequently, the Board finds that, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for gastritis and the claim is denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Increased Ratings

The veteran contends that he is entitled to a higher 
evaluation for his left ankle disability.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, DC 5271 (2004).  
The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

A review of the service medical records reflects that the 
veteran was treated for left ankle sprain.  There was no 
fracture.  He was treated conservatively with good results.  
Post service records include occasional references to left 
ankle problems.  The veteran provided testimony at a personal 
hearing in December 2002 in which he reported that he 
sprained his left ankle during service  and continued to 
experience symptoms.  

Service connection for residuals of left ankle sprain was 
established by rating decision in December 2002 and a 10 
percent rating was assigned.  

At the time of VA examination in May 2003, it was noted that 
the veteran had sprained his left ankle during service.  He 
had worn a cast for two weeks, but after resuming normal 
activities, he noticed some swelling and soreness.  
Currently, the skin was sensitive to touch.  His symptoms 
increased with weight bearing over the years.  He could 
dorsiflex the left ankle to 20 degrees, with plantar flexion 
to 30 degrees.  Eversion was to 20 degrees and inversion was 
to 30 degrees.  All of these movements produced moderate 
pain.  He was sensitive to palpation about the medial and 
lateral malleoli and on the dorsum of the left foot.  There 
was no local heat and no swelling.  It was noted that X-ray 
of the left ankle from March 2003 showed a normal left ankle.  
The final diagnoses included chronic ankle sprain, left, 
moderate symptoms, slight progression.  

A magnetic resonance imaging testing (MRI) of the left ankle 
in September 2003 revealed a small amount of fluid in the 
retrocalcaneal bursa, possibly secondary to inflammation.  
There was no evidence of fracture or large effusion.  The 
medial tendons, peroneal tendons, and the Achilles tendon 
were intact.  

Having reviewed the entire record, the Board finds that the 
veteran has no more than moderate limitation of motion in the 
left ankle.  As indicated above, the veteran has full 
dorsiflexion and moderately limited plantar flexion.  Marked 
limitation of the left ankle is not shown on objective 
findings at any time during the appeal process.  

Based on the evidence summarized above, the Board finds that 
the veteran's left ankle disability is manifested by 
subjective complaints of pain and moderate limitation of 
plantar flexion.  No significant amount of effusion is 
indicated, and the medial tendons are intact.  No 
degenerative arthritis is indicated.  Therefore, the Board 
finds that the left ankle limitation of motion is not marked 
and concludes that the criteria for a higher rating pursuant 
to DC 5271 are not met.  

The Board has considered the veteran's left ankle disability 
in the context of other DCs to determine if a higher rating 
may be assignable under the criteria of such other codes.  
However, in the absence of ankylosis, DCs 5270 and 5272 are 
not for application.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, [or] 
surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 86 (28th ed. 1994).  Similarly, without evidence 
of malunion of the os calcis or astragalus, or of 
astragalectomy, DC 5273 and 5274 are not for application.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2004).  The functional impairment that can 
be attributed to pain, weakness, limitation of motion, and 
excess fatigability has been taken into account.  See DeLuca 
v. Brown, 8 Vet App 202 (1995).

In this case, the record does show that the veteran's 
service-connected left ankle disability is manifested by such 
findings as limitation of motion and painful motion, 
objective findings of tenderness to palpation, with some 
interference with prolonged walking, standing, and weight 
bearing.  This has not, however, been equated to marked 
limitation of motion.  In fact, the May 2003 examiner 
described the veteran's left ankle symptoms as moderate.  The 
veteran's subjective complaints of pain, which have some 
clinical support, do not provide a basis for a higher rating 
or a separate compensable rating using 38 C.F.R. § 4.45, 
DeLuca, or related regulations and Court decisions.

The Board has also considered the provisions of 38 C.F.R. § 
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  However, the preponderance of the medical 
evidence supports a finding that the veteran's service- 
connected left ankle disability, although approximating 
moderate limitation of motion due to pain, does not 
approximate marked limitation of motion or ankylosis.  
Therefore, the veteran's left ankle disability does not 
approximate the criteria for a higher schedular evaluation.

To the extent that the veteran contends that his service-
connected left ankle sprain residuals warrant referral to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration, the Board notes that there is 
no evidence that this condition imposes such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, that it renders impractical the application 
of the regular schedular standards.  The Board thus concludes 
that it is not required to discuss the possible application 
of an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

The Board has considered the doctrine of benefit of the doubt 
and concludes that it does not provide a basis for the 
assignment of a higher rating in this case.  That doctrine 
requires resolution of an issue in favor of the claimant when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of 
the doubt rule must be applied only when the evidence is in 
relative equipoise).  In this case, there is no evidence 
suggesting that the veteran's left ankle disability is 
manifested by ankylosis, marked limitation of motion or 
nonunion of the os calcis or astragalus, or an 
astragalectomy.  Therefore, the preponderance of the evidence 
indicates that the criteria for a rating higher than 10 
percent have not been met.

Finally, it is noted that this is an initial rating case, on 
the granting of service connection, and thus the Board has 
considered whether "staged ratings" (i.e., difference 
percentage ratings for different periods of time, based on 
the facts found) are warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  While there may have been day-to-day 
fluctuations in the veteran's left ankle sprain residuals, 
the evidence shows no distinct periods of time, since service 
connection became effective in August 14, 2000, during which 
his left ankle sprain residuals were more than 10 percent 
disabling.  Thus, higher staged ratings are not in order.




ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a skin 
disorder.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for diabetes 
mellitus.  

Entitlement to service connection for a psychiatric disorder 
is denied.  

Entitlement to service connection for gastritis is denied.  

Entitlement to an initial rating in excess of 10 percent for 
residuals of left ankle sprain is denied.  






	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


